PER CURIAM:
Samuel I. Olekanma appeals the district court’s order dismissing his complaint filed under various civil and criminal federal statutes. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Olekanma v. Washington Adventist Univ., No. 8:11-cv-01713-RWT (D.Md. Feb. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.